Citation Nr: 1509854	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The appellant had a period of active duty for training with the Puerto Rico Army National Guard from September 1989 to December 1989.  He also served with the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In April 2014, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that additional development is required.  

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101, 106; 38 C.F.R. § 3.6.

To establish status as a "Veteran" based upon a period of ACDUTRA or INACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or from an injury during that period of INACDUTRA.  38 C.F.R. § 3.1; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The appellant had a verified period of ACDUTRA from September 1989 to December 1989 during his service in the Puerto Rico Army National Guard.  The appellant claims that his disability manifested during active duty.  In his application for VA benefits, he stated that his disability manifested in 1992 and that his disability occurred during a period of "guard duty."  The appellant submitted copies of some of his service medical treatment records; however, they do not appear to be complete.  He also submitted a copy of National Guard orders, which suggests that he had periods of ACDUTRA in 1990.  He presented copies of memorandums from the National Guard indicating that he was absent without excuse during training in 1992 and 1994.  Review of the claims folder does not reflect that the AOJ requested the appellant's complete service medical treatment records and personnel records from the Puerto Rico Army National Guard.  On remand, attempts must be made to obtain the appellant's complete service treatment records and personnel records.  

In addition, the Board finds that a VA medical examination or opinion is required to adjudicate the issue on appeal.  The evidence indicates that the appellant has a current psychiatric disability.  With respect to an in-service injury or disease, the service medical treatment records  pertaining to the appellant's period of active duty for training (ACDUTRA) from September 1989 to December 1989 are absent for any complaints or notations related to a psychiatric disability.  However, a November 1993 enlistment report of medical examination indicated that the appellant had a mental condition at that time.  The appellant served with the National Guard prior to November 1993 and stated that he had periods of ACDUTRA.  He reported experiencing chronic symptoms such as hallucinations while on duty, which he is competent to do.  See Falzone v. Brown, 8 Vet. App. 398, 405 (lay person is competent to testify to pain and observable flatness of his feet).  The Board finds that the requirements to provide a VA examination have been met.  See 38 C.F.R. § 3.159(c)(4)(C)(ii); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).  The record indicates that the appellant is currently incarcerated.   If possible, schedule a VA medical examination.  If this is not feasible, the AOJ must obtain a VA medical opinion regarding the nature and etiology of any psychiatric disability present.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that there was no response to the second request for records from F.J.C., M.D. and that he may submit his own records.  

Provide the appellant with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any relevant treatment from a private health care provider for the disability on appeal, which have not already been obtained and associated with the claims folder.  Make two requests for any identified records unless there is a negative response to the first request or a second request for such records would be futile.  The appellant must be notified accordingly.  

2.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Puerto Rico Army National Guard, the United States Army Reserve, and/or any other appropriate location, to request the appellant's complete personnel and treatment records for his service in the Army National Guard and United States Army Reserve.

Request verification of the dates for each period of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) that the appellant attended.  

All efforts to obtain these records should be documented in the appellant's claims folder.

3.  If possible, schedule the appellant for a VA medical examination to ascertain the nature and etiology of any psychiatric disability present.  If this is not possible due to the appellant's incarceration, request a VA medical opinion.  The claims folder must be made available to and reviewed by the examiner.  

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability was caused by the appellant's service (to include any period of ACDUTRA).

A complete rationale must be given for any opinion provided.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




